Citation Nr: 0122608	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  99-06 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an increased original disability rating 
for a right knee disability, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to May 1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Fort Harrison, Montana, which denied entitlement 
to service connection for a low back disorder, ankle 
fracture, and laceration of the lower lip.  In addition, 
service connection was granted for traumatic synovitis of the 
right knee, with a 10 percent disability evaluation being 
assigned effective February 17, 1998; and service connection 
for perforation of the tympanic membrane of the left ear was 
also granted, with a zero percent disability evaluation being 
assigned, also effective February 17, 1998.  Review of the 
veteran's September 1998 notice of disagreement (NOD) shows 
that he expressed disagreement with the two above-referenced 
disabilities for which he was awarded service connection in 
August 1998, essentially indicating that the disability 
ratings assigned for these disorders were too low, and, in so 
doing, also asserted that he should receive retroactive 
compensation for these disorders back to the time of his 
release from active service.  He also, as part of the NOD, 
expressed disagreement with his not having been granted 
service connection for a right knee disorder.  The statement 
of the case (SOC), mailed to the veteran in April 1999, is 
shown to contain the four issues to which the veteran 
expressed disagreement in September 1998.  Subsequently, as 
shown as part of a VA Form 9, Appeal to Board of Veterans' 
Appeals, received by VA in April 1999, the veteran, 
concerning the issues which were presented as part of the 
SOC, addressed the issues of service connection for a low 
back disorder and for an increased rating for a right knee 
disorder.  The veteran did not act to perfect an appeal to 
the issue concerning his service-connected left ear tympanic 
membrane perforation.  Also, the Board observes that the 
veteran indicated his desire not to appeal the issue of 
entitlement to an earlier effective date of the grant of VA 
benefits.  As such, the two issues as shown on the title page 
of this decision are shown to be the only issues for which 
the veteran has perfected appeals thereto.  


REMAND

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  VA regulations have also 
been revised as a result of these changes.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Concerning the veteran's claim for entitlement to service 
connection for a low back disorder, he claims that he 
incurred a low back disorder as a direct result of his 
involvement in an inservice parachute accident.  See VA Form 
21-526, Veteran's Application for Compensation, dated in 
February 1998.  Review of the veteran's service medical 
records, while indicating that the veteran complained of back 
pain following a motorcycle accident in October 1960, also 
shows that in August 1961 the veteran hung by a tree, 
injuring his right knee.  The August 1961 treatment made no 
mention of the incurrence of a back injury at that time.  
Another service medical record, dated in October 1961, 
reflects that this incident occurred during the veteran's 
involvement in an exercise named "Swift Strike," and that, 
additionally, the veteran was hospitalized for a period of 54 
days at the Womack Army Hospital at Fort Bragg, North 
Carolina.  A review of the record shows that treatment 
records pertaining to this named period of treatment are not 
of record. 

Additionally, the Board points out that as part of a February 
1998 private medical examination report it is indicated that 
the veteran was at that time in receipt of Social Security 
Administration (SSA) disability benefits.  However, neither 
the decision of such an award, nor the evidence on which the 
decision was based is not on file.  VA's duty to assist 
specifically includes requesting information from other 
Federal departments or agencies.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  The Board notes that it has been 
resolved in various cases, essentially, that although SSA 
decisions are not controlling for VA purposes, they are 
pertinent to the adjudication of a claim for VA benefits and 
VA has a duty to assist the veteran in gathering such records 
when put on notice that the veteran is receiving SSA 
benefits.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).  

The Board further notes that, as shown as part of a VA Form 
21-4142 (JF), Authorization and Consent to Release 
Information to the Department of Veterans Affairs, dated in 
April 1999 by the veteran, records from the VA Medical Center 
(VAMC) in Fort Harrison, Montana and the VA Primary Care 
Center in Missoula, Montana, were to be sought by VA.  
However, review of the record shows that only treatment 
records associated with treatment afforded the veteran at the 
Missoula, Montana VA medical facility have been associated 
with the record. VA is held to have constructive notice of 
documents generated by VA, even if the documents have not 
been made part of the record in a claim for benefits.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  As VA is on notice 
that additional pertinent records may exist, the case must be 
remanded for further development so that an attempt may be 
made to obtain any and all records from the VAMC in Fort 
Harrison, Montana.

Further, the report of an August 1999 VA fee-basis 
examination shows that the veteran was diagnosed with multi 
level degenerative disease of the lumbar spine.  The 
physician, having been informed of the veteran's medical 
history by the veteran, opined that the initial injury to the 
veteran's lumbar spine appeared to have occurred during 
service-related activities in 1962.  The physician added that 
the additional injuries, including an occupational injury 
with disc herniation in 1974, would summarily exist in 
conjunction with the initial injury in 1961 and 1962.  It 
does not appear that the examining physician had the 
opportunity to review the complete medical record of the 
veteran, including his service medical records.  

An addendum, dated in November 1999, and supplied by the same 
physician who examined the veteran in August 1999, indicates 
that following his review of the veteran's service medical 
records, the physician opined that the initial parachute 
accident did appear to clinically and historically be a 
precipitating and etiologic event in the progressive 
development of osteoarthritis and progressive and premature 
degenerative changes of the veteran's lumbar spine.  However, 
the reporting physician is noted to have based his opinion, 
at least in part, on the veteran's historical recitation of 
his having been in traction for a period of two months, which 
as indicated above, is not shown to be substantiated by the 
medical evidence currently of record.  

Based upon the above, the Board is of the opinion that, to 
satisfy the duty to assist requirements set out as part of 
the VCAA, that additional development is necessary, to 
include the veteran being afforded a VA orthopedic 
examination.  Additionally, as noted above, this additional 
development should include an attempt to obtain certain 
medical records, to include inservice records from Womack 
Army Hospital as well as VA records from the VAMC located at 
Fort Harrison, Montana.  An attempt to obtain SSA records, as 
also discussed above, should also be made by the RO.  

In reference to the veteran's claim for entitlement to an 
increased rating for the service-connected right knee 
disability, the Board notes that the veteran was recently 
afforded a VA fee-basis examination in April 2001.  Following 
its review of the examination report, the Board observes that 
the above-discussed April 2001 VA fee-basis orthopedic 
examination does not appear to have sufficiently complied 
with the requirements set out by the Court in DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  Specifically, review of 
the examination report does not show that the effects of the 
disability upon ordinary use, and the functional impairment 
due to pain, weakened movement, excess fatigability, or 
incoordination were sufficiently considered as to the 
veteran's service-connected right knee disability.  Also, the 
manner in which the examiner reported range of motion 
findings regarding the veteran's right knee presents some 
confusion to the Board in its attempt to reconcile these 
findings with the applicable rating criteria diagnostic 
codes.  See 38 C.F.R. § 4.71a (2000).  Thus, the Board is of 
the opinion that a thorough and contemporaneous examination 
should be conducted to ascertain the effect of the disability 
on the veteran's functional capabilities, as well as all 
other pertinent matters. 

Further, the Court has held that unlike in claims for 
increased ratings, "staged ratings" or separate ratings for 
separate periods of time may be assigned based on the facts 
found following the initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, as 
the rating action appealed from was the initial grant of 
service connection for the veteran's right knee disability 
now on appeal, the RO should consider the proper evaluation 
to be assigned for the veteran's service-connected disability 
pursuant to the Court's holding in Fenderson.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify all sources of treatment 
received for his claimed low back and 
right knee disabilities, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records (not already in the 
claims folder), should then be requested.  
All records obtained should be added to 
the claims folder. 

2.  The RO should undertake all necessary 
development to obtain all medical records 
not previously obtained from the 
veteran's period of active service, 
specifically, medical records pertaining 
the veteran's 54-day period of 
hospitalization at the Womack Army 
Hospital, located at Fort Bragg, North 
Carolina, beginning in August 1961.  
Sources contacted should include the 
National Personnel Records Center (NPRC) 
and the specifically named hospital, if 
still in existence.  If the above-noted 
service medical records are not received 
and there is no explanation from the 
contacted entity(ies) for their absence, 
the RO should follow up as necessary and 
properly document the claims folder.

3.  The RO should request copies of all 
medical records pertaining to treatment 
afforded the veteran at the VAMC located 
in Fort Harrison, Montana.  In the event 
that no records are shown to exist 
pertaining to such treatment, a response 
to this effect from the VAMC should be 
associated with the claims folder.  

4.  The RO should contact the SSA in 
order to obtain copies of any and all 
decisions pertaining to disability 
determinations of the appellant, as well 
as copies of the medical records upon 
which any decision(s) was based.  All of 
these records are to be associated with 
the claims folder.

5.  The RO should schedule the veteran 
for a VA examination by an orthopedist 
for the purpose of ascertaining the 
nature, severity, and etiology of his 
claimed low back disability.  The 
examination should include all necessary 
tests and studies, including X-rays.  If 
a diagnosis as to a low back disorder is 
made, the examiner should specify whether 
it is at least as likely as not that the 
diagnosed disorder(s) is etiologically 
related to the veteran's period of active 
service.  The examiner should also be 
asked to provide comment concerning the 
medical opinions provided by the VA fee-
basis examiner in both August and 
November 1999 concerning the etiology of 
the veteran's low back disorder.  The 
claims folder and a copy of this Remand 
must be made available to and thoroughly 
reviewed by the examiner prior to the 
examination.  A complete rationale for 
any opinions expressed should be included 
in the examination report.

Additionally, the VA orthopedist should 
also be requested to examine the veteran 
in order to assess the current severity 
of the veteran's service-connected right 
knee disability.  All indicated studies, 
including X-rays, should be performed, 
and all findings should be set forth in 
detail.  The right knee should be 
examined for degrees of both active and 
passive range of motion and any 
limitation of function of the parts 
affected by limitation of motion.  The 
examiner should also be asked to note the 
normal ranges of motion of the knee.  
Additionally, the examiner should be 
requested to determine whether the right 
knee exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
be asked to express an opinion as to the 
degree to which pain could significantly 
limit functional ability during flare-ups 
or when the right knee is used repeatedly 
over a period of time.  As noted above, 
the claims folder and a copy of this 
Remand must be made available to and 
thoroughly reviewed by the examiner prior 
to the examination.  A complete rationale 
for any opinions expressed should be 
included in the examination report.

6.  The RO is to ensure that copies of all 
correspondence sent to the veteran with 
regard to the scheduling of the 
examinations is made part of the claims 
folder.  The RO is also requested to 
notify the veteran of 38 C.F.R. § 3.655 
(2000).

7.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the examination report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, that report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2000) ("if the [examination] 
report does not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.").  See Green, 
supra; Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

8.  The RO must review the veteran's 
claims file in order to ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) and 66 
Fed. Reg. 45,620 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)) are fully complied with and 
satisfied.

9.  Finally, after undertaking any 
additional development deemed 
appropriate, the RO should readjudicate 
the claims in appellate status, taking 
into account all applicable laws and 
regulations, to include, in its 
readjudication of the increased rating 
claim, the applicability of staged 
ratings.  Fenderson, supra.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO, and the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development.  However, the veteran is advised that failure to 
cooperate by reporting for an examination may adversely 
affect the claim.  38 C.F.R. § 3.655 (2000).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2000) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




